 In the Matter of SOUTHEASTERN PIPE LINE COMPANY.andCONGRESS'OF INDUSTRIAL ORGANIZATIONS'Case No.,10-R-1168.DecidedMay 16, 1944Mr., C. S. Clay,of Atlanta,Ga., for the Company.111r.H. W. Denton,of Atlanta, Ga., for the Union.Mr. William Strong,'of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon a petition duly filed by the Congress of Industrial Organiza-tions, herein called the Union, alleging that a question affecting com-merce had arisen concerning the representation of employees of theSoutheastern Pipe Line Company, Atlanta, Georgia, herein calledthe Company, the National Labor Relations Board provided for anappropriate hearing upon due- notice before George S. Slyer, TrialExaminer.,Said -hearing was held at-Atlanta, Georgia, on April 22,-1944.The Company and the Union appeared and participated.Allparties were afforded full opportunity to be heard, to examine andcross-examine witnesses, and to introduce evidence bearing on theissues:The Trial Examiner's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed.'All parties wereafforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYThe Company is a Delaware corporation engaged in transportingpetroleum products by pipelinesfrom Port St. Joe, Florida, to variouspoints within the State of Georgia., The Company transports inexcess of10,000 barrels of petroleum products in interstatecommerce'daily. ` The Company is a common carrier and owned jointly by thePure Oil Company and the Gulf Refining Company.'The correct name of the petitioner is that shown in the caption.56 N. L R.B., No. 106.-556- SOUTHEASTERN PIPE LINE COMPANY557.The Companyadmits that it is engaged in commerce within themeaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Congress of Industrial Organizations is a labor organizationadmitting to membership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Union as theexclusive bargaining representative Iof certain of the Company's em-ployees until the Union has been certified by the Board in an appro-priate unit.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of em-ployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerning theSection 9 (c) and Section 2,(6) and (7) of the Act.IV.THE APPROPRIATE UNIT'We find, in substantial agreement with a stipulation of the parties,that all pumpers, oilers, and laborers at primping stations, laborers onthe pipe line, pipe line walkers, welders, and mechanics.of the Com-pany, excluding the warehouse clerks, the engineer, master mechanics,the electrical engineer, and all supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend' such action, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVES,We shall direct that the question concerning representation whichhas arisen be resolved by, an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pity-roll period immediately preceding'the date of the Direction of Electionherein, subject to the limitations and additions set forth in the Direc-tion.The Regional Director is authorized to conduct the ballotingby mail.3'The Field Examiner reported that the Union submitted 45 authorization cards andI that there are 100 employees in the unit.'The employees in the appropriate unit are located along various points between PortSt Joe,Florida, and-Lookout Jlountain, Georgia,a distance of over 450 miles.while theCompany objects to balloting.by, mail, we shall leave the method of balloting within theRegional Director's discretion. 558DECISIONSOF NATIONALLABOR RELATIONS,BOARDDIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9'(c) of the National Labor Relations'Act,and pursuant to Article III, Section,9, of National Labor RelationsBoard Rules and Regulations-Series 3, it is herebyDIRECTED that, as- part of,the investigation to ascertain representa-tives for the purposes of collective bargaining with Southeastern PipeLine Compal}y, Atlanta, Georgia, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) days fromthe date of'this Direction, under the direction and supervision of theRegional Director for the Tenth Region, acting in this matter as agentfor the National Labor Relations Board, and subject to, Article III,Sections 10 and 11, of said Rules and Regulations, among the employeesin the unit ,found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during the said pay-,roll period because they were ill or on vacation or temporarily laid off, -and including employees in -the armed forces of the United States whopresent themselves in person 'at the polls, but -excluding those em=ployees who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by the Congress of Indus-trial Organizations for the purposes of collective bargaining.f